SANDSTROM,
Justice, concurring and dissenting.
[¶ 38] I agree that this case must be reversed and remanded for the district court to follow the child support guidelines in establishing Jill Becker’s child support obligation.
[¶ 39] I would also reverse the award of spousal support. The majority offers no plausible rationale why, when both parties to this divorce are in their 40s, and when she has a college education and a master’s degree, has received substantial property, and is capable of earning $115,000 per year, there should be an award of permanent spousal support.
[¶ 40] More than four decades ago, in the West Hornbook Series, Professor Clark made the point:
When the English institution of alimony, which served the plain and intelligible purpose of providing support for wives living apart from their husbands, was utilized in America in suits for absolute divorce, however, its purpose be*66came less clear. As a result of absolute divorce the marriage is entirely dissolved. It is harder to justify imposing on the ex-husband a continuing duty to support his former wife than after a divorce a mensa, which does not dissolve the marriage. This difficultly is not obviated by labelling alimony a “substitute” for the wife’s right to support. Why should there be such a substitute? Would it not be more logical to say that when the marriage is dissolved all rights and duties based upon it end? Doubts about the wisdom of alimony have also arisen as a result of the married woman’s full legal capacity to own and control her own property and more recently as a result of her greater chances for employment.
Homer H. Clark, Jr., Law of Domestic Relations 421 (1968).
[¶ 41] Society, through the legislative process, has decided that marriages may end, in essence, for any reason. Absent some compelling reason in a particular case, why, as Professor Clark suggested, “[w]ould it not be more logical to say that when the marriage is dissolved all rights and duties based upon it end?”
[¶ 42] Professor O’Kelly outlined the history of spousal support. Marcia O’Kelly, Entitlements to Spousal Support After Divorce, 61 N.D. L.Rev. 225 (1985). Professor O’Kelly explained that historically alimony was a continuation of the husband’s duty to support his wife. Id. at 235.
Before 1976, North Dakota cases reflected unqualified acceptance of statutory alimony as the common-law concept of continuation after divorce of the husband’s duty to support and maintain his wife during marriage.
Id. Professor O’Kelly pointed out that this concept was explicitly endorsed by this Court in Nugent v. Nugent, 152 N.W.2d 323, 327 (N.D.1967). O’Kelly, supra note 50, at 235.
[¶ 43] But the legal landscape changed in 1971, when the United States Supreme Court, in Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971), “decided for the first time that the equal protection clause of the Constitution significantly limits the power of government to differentiate treatment, entitlements, or duties on the basis of gender.” O’Kelly, supra, at 240. Professor O’Kelly explained that the “court correctly recognized the need to replace the old notion of marital support in order to preserve the constitutionality of the alimony statute” when the alimony statute of North Dakota was challenged as impermissibly discriminating against husbands on the basis of sex. Id. at 241 (discussing Bingert v. Bingert, 247 N.W.2d 464 (N.D.1976)).
[¶ 44] In 1979, the United States Supreme Court held gender-based spousal support violated the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. Orr v. Orr, 440 U.S. 268, 99 S.Ct. 1102, 59 L.Ed.2d 306 (1979). In striking down the Alabama law, the United States Supreme Court said, “Appellant views the Alabama alimony statutes as effectively announcing the State’s preference for an allocation of family responsibilities under which the wife plays a dependent role, and as seeking for their objective the reinforcement of that model among the State’s citizens. We agree, as he urges, that prior cases settle that this purpose cannot sustain the statutes.” Id. at 279, 99 S.Ct. 1102 (citations omitted).
[¶ 45] The “disadvantaged spouse” doctrine, eviscerated by Sack v. Sack, 2006 ND 57, 711 N.W.2d 157, together with the preference for rehabilitative spousal support, had provided at least the semblance of a compelling reason in a particular case.
*67[¶ 46] Stereotypes are vicious things. The idea that spousal support is something men pay and women receive cannot be constitutionally sustained.
[¶ 47] DALE V. SANDSTROM